DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to the correspondence filed on 12/22/21.  Claims 8-27 are still pending and have been considered below.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 112
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 8, 12-15, 19-22, 26 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasmazel et al. (6,263,432) in view of Wada et al. (2005/0116030).
Claim 8:  Sasmazel et al. discloses a method for controlling access, the method comprising:
receiving, at a computer device from a remote user device, a request to access protected content or data(when user requests a service) [column 8, lines 55-65], wherein the request comprises a user device identifier of the remote user device(client IP address), a network resource identifier(protected documents), and an indication of an electronic ticket granted to a user, wherein the electronic ticket defines access control rules, the access control rules including at least one of a time range rule, a network resource rule, or a device identifier rule(eticket sent along with request, which specifies various parameters in the ticket framework and/or extension) [column 7, lines 5-25 | column 10, lines 20-30];
comparing, at the computer device, as defined by the access control rules, at least one of the user device identifier, the network resource identifier, and a time associated with the received request to the access control rules [column 9, lines 20-30 | column 10, lines 20-30]; and
determining, at the computer device, upon receipt of a subsequent access request associated with the electronic ticket granted to the user, whether the subsequent access request should be granted [column 9, lines 20-30 | column 10, lines 20-30], wherein—
when it is determined that the subsequent access request should be granted, enabling access to the protected content or data [column 9, lines 20-30 | column 10, lines 20-30], and
when it is determined that the subsequent access request should not be granted, denying access to the protected content or data [column 9, lines 20-30 | column 10, lines 20-30];
but does not explicitly disclose that the request comprises credentials associated with the remote user device separate from the indication of the electronic ticket, wherein the credentials 
However, Wada et al. discloses a similar invention [page 1, paragraph 0008] and further discloses that the request comprises credentials associated with the remote user device separate from the indication of the electronic ticket, wherein the credentials include at least the user device identifier of the remote user device and the network resource identifier(sends the ticket ID along with the user’s unit ID and the contents request that includes selected contents identifier(s) to delivery service providing unit) [page 6, paragraph 0093]; and comparing the information received from the user to determine if access to the requested content should be permitted [page 6, paragraphs 0094].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify the disclosure of Sasmazel et al. with the additional features of Wada et al., in order to provide contents delivery service only for users existing in a facility, as suggested by Wada et al. [page 1, paragraph 0005].
Claim 12:  Sasmazel et al. and Wada et al. disclose the method of claim 8, and Sasmazel et al. further discloses wherein the user device identifier includes an IP address of the user device, the device identifier rule includes an IP address range, and wherein comparing the user device identifier and the access control rules further comprises determining if the IP address of the user device is within the IP address range [column 7, lines 5-15].
Claim 13:  Sasmazel et al. and Wada et al. disclose the method of claim 8, and Sasmazel et al. further discloses wherein the network resource identifier further comprises a file sharing protocol identifier and a document identifier [column 10, lines 20-30].
Claim 14:  Sasmazel et al. and Wada et al. disclose the method of claim 8, and Sasmazel et al. further discloses wherein enabling access to the protected content or data further comprises transmitting the access request to a server computing device associated with the network resource identifier [column 6, lines 1-20].
Claim 15:  Sasmazel et al. discloses a non-transitory computer-readable storage medium storing content that, when executed by a computer device, causes the computer device to perform operations for protecting data, the operations comprising:
receiving, at the computer device from a remote user device, a request to access protected content or data [column 8, lines 55-65], wherein the request comprises a user device identifier of the remote user device, a network resource identifier, and an indication of an electronic ticket granted to a user, wherein the electronic ticket defines access control rules, the access control rules including at least one of a time range rule, a network resource rule, or a device identifier rule [column 7, lines 5-25 | column 10, lines 20-30];
comparing, at the computer device, as defined by the access control rules, at least one of, the user device identifier, the network resource identifier, and a time associated with the received request to the access control rules [column 9, lines 20-30 | column 10, lines 20-30]; and
determining, at the computer device, upon receipt of a subsequent access request associated with the electronic ticket granted to the user, whether the subsequent access request should be granted [column 9, lines 20-30 | column 10, lines 20-30], wherein—
when it is determined that the subsequent access request should be granted, enabling access to the protected content or data [column 9, lines 20-30 | column 10, lines 20-30], and
when it is determined that the subsequent access request should not be granted, denying access to the protected content or data [column 9, lines 20-30 | column 10, lines 20-30];

However, Wada et al. discloses a similar invention [page 1, paragraph 0008] and further discloses that the request comprises credentials associated with the remote user device separate from the indication of the electronic ticket, wherein the credentials include at least the user device identifier of the remote user device and the network resource identifier [page 6, paragraph 0093]; and comparing the information received from the user to determine if access to the requested content should be permitted [page 6, paragraphs 0094].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify the disclosure of Sasmazel et al. with the additional features of Wada et al., in order to provide contents delivery service only for users existing in a facility, as suggested by Wada et al. [page 1, paragraph 0005].
Claim 19:  Sasmazel et al. and Wada et al. disclose the non-transitory computer-readable storage medium of claim 15, and Sasmazel et al. further discloses wherein the user device identifier includes an IP address of the user device, the device identifier rule includes an IP address range, and comparing the user device identifier and the access control rules further comprises determining if the IP address of the user device is within the IP address range [column 7, lines 5-15].
Claim 20:  Sasmazel et al. and Wada et al. disclose the non-transitory computer-readable storage medium of claim 15, and Sasmazel et al. further discloses wherein the network resource identifier further comprises a file sharing protocol identifier and a document identifier [column 10, lines 20-30].
Claim 21:  Sasmazel et al. and Wada et al. disclose the non-transitory computer-readable storage medium of claim 15, and Sasmazel et al. further discloses wherein enabling access to the protected content or data further comprises transmitting the access request to a server computing device associated with the network resource identifier [column 6, lines 1-20].
Claim 22:  Sasmazel et al. discloses a computing system comprising:
one or more processors [column 4, lines 30-40];
at least one memory [column 4, lines 30-40]; and
an access control component configured to perform operations for protecting data, the operations comprising:
receiving, at the computing system from a remote user device, a request to access protected content or data [column 8, lines 55-65], wherein the request comprises a user device identifier of the remote user device, a network resource identifier, and an indication of an electronic ticket granted to a user, wherein the electronic ticket defines access control rules, the access control rules including at least one of a time range rule, a network resource rule, or a device identifier rule [column 7, lines 5-25 | column 10, lines 20-30];
comparing, at the computer system, as defined by the access control rules, at least one of, the user device identifier, the network resource identifier, and a time associated with the received request to the access control rules [column 9, lines 20-30 | column 10, lines 20-30]; and
determining upon receipt of a subsequent access request associated with the electronic ticket granted to the user, whether the subsequent access request should be granted [column 9, lines 20-30 | column 10, lines 20-30], wherein—
when it is determined that the subsequent access request should be granted, enabling access to the protected content or data [column 9, lines 20-30 | column 10, lines 20-30], and

but does not explicitly disclose that the request comprises credentials associated with the remote user device separate from the indication of the electronic ticket, wherein the credentials include at least the user device identifier of the remote user device and the network resource identifier.
However, Wada et al. discloses a similar invention [page 1, paragraph 0008] and further discloses that the request comprises credentials associated with the remote user device separate from the indication of the electronic ticket, wherein the credentials include at least the user device identifier of the remote user device and the network resource identifier [page 6, paragraph 0093]; and comparing the information received from the user to determine if access to the requested content should be permitted [page 6, paragraphs 0094].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify the disclosure of Sasmazel et al. with the additional features of Wada et al., in order to provide contents delivery service only for users existing in a facility, as suggested by Wada et al. [page 1, paragraph 0005].
Claim 26:  Sasmazel et al. and Wada et al. disclose the computing system of claim 22, and Sasmazel et al. further discloses wherein the user device identifier includes an IP address of the user device, the device identifier rule includes an IP address range, and comparing the user device identifier and the access control rules further comprises determining if the IP address of the user device is within the IP address range [column 7, lines 5-15].
Claim 27:  Sasmazel et al. and Wada et al. disclose the computing system of claim 22, and Sasmazel et al. further discloses wherein enabling access to the protected content or data further .

Allowable Subject Matter
Claims 9-11, 16-18 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,800,008 in view of Wada et al. (2005/0116030).
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique of controlling access to protected content/data, which specifically relies upon an electronic ticket that defines access control rules; and only differing in that the patented claims do not necessarily require the indication of the electronic ticket to be separate from the user device identifier of the remote user device and the network resource identifier.
However, Wada et al. discloses a similar invention [page 1, paragraph 0008] and further discloses that the request comprises credentials associated with the remote user device separate 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify the patented claims with the additional features of Wada et al., in order to provide contents delivery service only for users existing in a facility, as suggested by Wada et al. [page 1, paragraph 0005].
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting.
Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,171,176 in view of Wada et al. (2005/0116030).
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique of controlling access to protected content/data, which specifically relies upon an electronic ticket that defines access control rules; and only differing in that the patented claims do not necessarily require the indication of the electronic ticket to be separate from the user device identifier of the remote user device and the network resource identifier.
However, Wada et al. discloses a similar invention [page 1, paragraph 0008] and further discloses that the request comprises credentials associated with the remote user device separate from the indication of the electronic ticket, wherein the credentials include at least the user 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify the patented claims with the additional features of Wada et al., in order to provide contents delivery service only for users existing in a facility, as suggested by Wada et al. [page 1, paragraph 0005].
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting.
Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,740,872 in view of Wada et al. (2005/0116030).
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique of controlling access to protected content/data, which specifically relies upon an electronic ticket that defines access control rules; and only differing in that the patented claims do not necessarily require the indication of the electronic ticket to be separate from the user device identifier of the remote user device and the network resource identifier.
However, Wada et al. discloses a similar invention [page 1, paragraph 0008] and further discloses that the request comprises credentials associated with the remote user device separate from the indication of the electronic ticket, wherein the credentials include at least the user device identifier of the remote user device and the network resource identifier [page 6, paragraph 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify the patented claims with the additional features of Wada et al., in order to provide contents delivery service only for users existing in a facility, as suggested by Wada et al. [page 1, paragraph 0005].
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting.
Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,049,225 in view of Wada et al. (2005/0116030).
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique of controlling access to protected content/data, which specifically relies upon an electronic ticket that defines access control rules; and only differing in that the patented claims do not necessarily require the indication of the electronic ticket to be separate from the user device identifier of the remote user device and the network resource identifier.
However, Wada et al. discloses a similar invention [page 1, paragraph 0008] and further discloses that the request comprises credentials associated with the remote user device separate from the indication of the electronic ticket, wherein the credentials include at least the user device identifier of the remote user device and the network resource identifier [page 6, paragraph 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify the patented claims with the additional features of Wada et al., in order to provide contents delivery service only for users existing in a facility, as suggested by Wada et al. [page 1, paragraph 0005].
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting.
Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,599,859 in view of Wada et al. (2005/0116030).
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique of controlling access to protected content/data, which specifically relies upon an electronic ticket that defines access control rules; and only differing in that the patented claims do not necessarily require the indication of the electronic ticket to be separate from the user device identifier of the remote user device and the network resource identifier.
However, Wada et al. discloses a similar invention [page 1, paragraph 0008] and further discloses that the request comprises credentials associated with the remote user device separate from the indication of the electronic ticket, wherein the credentials include at least the user device identifier of the remote user device and the network resource identifier [page 6, paragraph 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify the patented claims with the additional features of Wada et al., in order to provide contents delivery service only for users existing in a facility, as suggested by Wada et al. [page 1, paragraph 0005].
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.